DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0110238 (Lindemann) in view of U.S. Patent Application Publication No. 2004/0093088 (Ralph).
Regarding claims 10 and 14, Lindemann discloses an interbody cage (30) for spinal stabilization comprising a) a frame (32) that surrounds a central compartment (37), the frame comprising a top face (34) and a bottom face (36), the top face comprising one or more top openings (38), and the bottom face comprising one or more bottom openings (20), b) a cover (21) that covers the one or more bottom openings, the cover comprising one or more apertures (51) suitable for retaining biological material (see paragraph [0040]; apertures allow materials to enter and/or exit the cavity, meaning the aperture can be tailored to only allow entering of material into the cavity), and c) an openable cover (42) configured to be secured to the top face of the frame  in a closed position (see Fig. 1) and capable of being opened (see Figs. 2 and 3), the openable cover covering the one or more top openings when secured to the top face of the frame in the closed position (see Fig. 1), the openable cover comprising one or more apertures (51) suitable for retaining biological material (see paragraph [0040]; apertures allow materials to enter and/or exit the cavity, meaning the aperture can be tailored to only allow entering of material into the cavity).
Lindemann fails to disclose wherein the cover and the openable cover are convex.  However, Ralph discloses an intervertebral implant (see Fig. 5) that includes convex covers (104a/b).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the covers of Lindemann to be convex as suggested by Ralph in order to allow the covers to more conformingly seat into adjacent concave vertebral bone surfaces (see Ralph, paragraphs [0013] and [0027] and Fig. 5).  
Regarding claim 12, Lindemann discloses wherein at least one of the cover and the openable cover comprises mesh (see paragraph [0032]).
Regarding claim 13, Lindemann discloses wherein at least one of the cover and the openable cover comprises flexible mesh (see paragraph [0032]).
Regarding claims 15 and 16, Lindemann discloses wherein the frame further comprises at least one vertical face (side wall of 32, see Fig. 4), wherein the at least one vertical face comprises one or more apertures (20) suitable for retaining biological material (see paragraphs [0032] and [0036]).
Regarding claim 24, Lindemann discloses wherein the interbody cage is metal (see paragraph [0026]).
Regarding claim 25, Lindemann discloses wherein the cover that covers the one or more bottom openings is fixed to the frame (see paragraph [0036]).
Claims 10, 12-14, 17, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0250607 (Drochner) in view of Ralph.
Regarding claims 10 and 14, Drochner discloses an interbody cage (10) for spinal stabilization comprising a) a frame (12) that surrounds a central compartment (26), the frame comprising a top face (18) and a bottom face (20), the top face comprising one or more top openings (30), and the bottom face comprising one or more bottom openings (34), b) a cover (60) that covers the one or more bottom openings, the cover comprising one or more apertures (66) suitable for retaining biological material (see Abstract and paragraphs [0040]-[0044] and [0047]), and c) an openable cover (40) configured to be secured to the top face of the frame in a closed position and capable of being opened (see Fig. 8 and paragraph [0045]), the openable over covering the one or more top openings when secured to the top face of the frame in the closed position (see figs. 1, 3, and 8, e.g.), the openable cover comprising one or more apertures (46) suitable for retaining biological material (see Abstract and paragraphs [0040]-[0044]).
Drochner fails to disclose wherein the cover and the openable cover are convex.  However, Ralph discloses an intervertebral implant (see Fig. 5) that includes convex covers (104a/b).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the covers of Drochner to be convex as suggested by Ralph in order to allow the covers to more conformingly seat into adjacent concave vertebral bone surfaces (see Ralph, paragraphs [0013] and [0027] and Fig. 5).  
Regarding claim 12, Drochner discloses wherein at least one of the cover and the openable cover comprises mesh (see paragraphs [0021] and [0043]).
Regarding claim 13, Drochner discloses wherein at least one of the cover and the openable cover comprises flexible mesh (see paragraphs [0021], [0024], and [0043]).
Regarding claims 17, 22, and 23, Drochner discloses wherein at least one of the top face and the bottom face comprises teeth that extend in an outward direction (see paragraph [0034] and Figs. 1-3), wherein the top face comprises teeth that extend in an outward direction (see paragraph [0034] and Figs. 1-3), wherein the bottom face comprises teeth that extend in an outward direction (see paragraph [0034] and Figs. 1-3). 
Regarding claim 24, Drochner discloses wherein the interbody cage is metal (see paragraph [0031]).
Regarding claim 25, Drochner discloses wherein the cover that covers the one or more bottom openings is fixed to the frame (see paragraph [0046]).
Claims 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Ralph or Drochner in view of Ralph, and further in view of U.S. Patent Application Publication No. 2007/0255416 (Melkent).
Regarding claims 11, 20, and 21, Lindemann and Drochner each fails to disclose wherein the openable cover is configured to be secured to the top face of the frame by at least one latching mechanism and at least one hinge (claim 11); wherein the openable cover is configured to be secured to the top face of the frame by one latching mechanism and one hinge (claim 20); wherein the one latching mechanism is located opposite to the one hinge such that the one latching mechanism secures the openable cover to the frame when the openable cover is in the closed position (claim 21).  However, Melkent discloses an intervertebral implant (10) that includes an openable cover (32), wherein the openable cover is configured to be secured to a face of the cage by at least one latching mechanism (42) and at least one hinge (40) (see paragraphs [0034] and [0035] and Figs. 4A-4C), wherein the openable cover is configured to be secured to the face by one latching mechanism and one hinge (see paragraph [0034]; one or more hinge mechanisms 40 and a flexible lock 42); wherein the one latching mechanism is located opposite to the one hinge such that the one latching mechanism secures the openable cover to the frame when the openable cover is in the closed position (see paragraphs [0034] and [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the openable covers of Lindemann in view of Ralph and Drochner in view of Ralph be secured by a latching mechanism and hinge as suggested by Melkent in order to allow the user to control the opening and closing of the cover without fear of losing or misplacing the cover, and because such a modification merely involves a simple substitution of one known mechanism for securing an openable cover to a known implant for another known mechanism for securing an openable cover to a known implant without any unpredictable results (the hinge and latching mechanism predictably allows the cover to open and close).  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drochner in view of Ralph, and further in view of Lindemann.
Regarding claims 15 and 16, Drochner fails to disclose wherein the frame further comprises at least one vertical face, wherein the at least one vertical face comprises one or more apertures suitable for retaining biological material. However, Lindemann discloses an intervertebral implant (30) wherein a frame (32) further comprises at least one vertical face (side wall of 32, see Fig. 4), wherein the at least one vertical face comprises one or more apertures (20) suitable for retaining biological material (see paragraphs [0032] and [0036]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cage of Drochner in view of Ralph to include a vertical face aperture as suggested by Lindemann in order to allow a user to visualize that the cavity is still filled after implantation (see Lindemann, paragraph [0036]) and/or to encourage additional bone growth into the cage.
Claims 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Ralph, and further in view of Drochner.
Regarding claims 17, 22, and 23, Lindemann fails to disclose wherein at least one of the top face and the bottom face comprises teeth that extend in an outward direction (claim 17); wherein the top face comprises teeth that extend in an outward direction (claim 22); wherein the bottom face comprises teeth that extend in an outward direction (claim 23).  However, Drochner discloses an intervertebral implant (12) wherein at least one of the top face (18) and the bottom face (20) comprises teeth that extend in an outward direction (see paragraph [0034] and Figs. 1-3); wherein the top face comprises teeth that extend in an outward direction (see paragraph [0034] and Figs. 1-3); wherein the bottom face comprises teeth that extend in an outward direction (see paragraph [0034] and Figs. 1-3).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the top and bottom face of the cage of Lindemann in view of Ralph to have outwardly extending teeth as suggested by Drochner in order to facilitate engagement of vertebral tissue by the cage during and after implantation of the cage between adjacent vertebrae (see Drochner, paragraph [0034] and Figs. 1-3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Ralph or Drochner in view of Ralph, and further in view of U.S. Patent Application Publication No. 2004/0127990 (Bartish).
Regarding claim 18, Lindemann and Drochner each fails to disclose wherein the frame is configured to receive an insertion rod.  However, Bartish discloses an intervertebral cage (1) wherein the body of the cage is configured to receive an insertion rod (via features 121/123, see paragraph [0072]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the frames of Lindemann in view of Ralph and Drochner in view of Ralph to be configured to receive an insertion rod as suggested by Bartish in order to facilitate insertion of the cage into an implanted position between adjacent vertebrae (see Bartish, paragraph [0072]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Ralph or Drochner in view of Ralph, and further in view of U.S. Patent Application Publication No. 2005/0085913 (Fraser).
Regarding claim 19, Lindemann and Drochner each fails to disclose wherein at least one of the cover and the openable cover further comprises a pivotable attachment mechanism configured to engage at least one of the top face and the bottom face.  However, Fraser discloses an intervertebral cage (110) that includes a cover that comprises a pivotable (see paragraph [0045]; portions 128/130 are flexibly bendable) attachment mechanism (120) configured to engage at least one of the top face and the bottom face (see paragraph [0047]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the covers of Lindemann in view of Ralph and Drochner in view of Ralph to include the attachment mechanism as suggested by Fraser in order to facilitate securing of the implant to adjacent vertebrae via fasteners inserted through the attachment mechanism (see paragraphs [0004] and [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773